COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-147-CV
 
 
BRYAN ADLER                                                                    APPELLANT
 
                                                   V.
 
TEXAS
DEPARTMENT OF FAMILY                                    APPELLEE 
AND PROTECTIVE SERVICES                                                                 
 
                                              ------------
 
            FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
                                              ------------




Appellant Bryan Adler=s notice of appeal indicates that he is attempting to appeal the
custody and child support modifications that the trial court allegedly made on
March 25, 2008.  No order or judgment
dated March 25, 2008 has been provided to us, and our review of the trial court=s docket currently indicates that no order or judgment was entered on
or about March 25, 2008.
On April 11, 2008, we
notified the parties that we were concerned that this court may not have
jurisdiction over this appeal because it appeared that there was no final or
appealable order or judgment.  We
indicated that this case would be dismissed for want of jurisdiction if the
parties did not show grounds for continuing the appeal by April 21, 2008.
By memo dated April 18, 2008,
Adler informed us that he was unclear as to what order the trial court entered
on March 25, 2008.
Accordingly, because the
trial court has entered neither a final judgment nor an appealable
interlocutory order, we must dismiss this appeal for want of jurisdiction.  See Tex.
Civ. Prac. & Rem. Code Ann. ' 51.014(a) (Vernon Supp. 2007) (listing appealable interlocutory
orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
(providing general rule that an appeal may be taken only from a final
judgment); see also Tex. R. App.
P. 42.3(a), 43.2(f).
 
PER CURIAM
PANEL D:   WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
DELIVERED: May 8, 2008
 




    [1]See
Tex. R. App. P. 47.4.